 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineer MissilesMetallurgical Engineer MaterialMetallurgical Engineer EstimatingMetallurgical Engineer Material and Specific Customer ServiceEngineer Fittings and SpecificationsMetallurgical Engineer ResearchEngineering DepartmentEngineers Sr and Jr.Planning DepartmentProject Planning EngineersProduct Design Group of Fittings DvviswnStress Analyst and DesignerMeat and Provision Drivers,Local 626, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Independent[Washington Rendering Company]andClarence L. Brown & Associates.Case No 21-CB-1351February 10, 19601DECISION AND ORDEROn September 4, 1959, Trial Examiner Martin S Bennett issuedhis Intermediate Report in this case, finding that the Respondent hadengaged in and was engaging in unfair labor practices in violation ofSection 8 (b) (3) of the Act and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached heretoThereafter, the Respond-ent filed exceptions to the Intermediate Report, and a supportingbriefPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial ExaminerThe complaint alleged, and the Trial Examiner found, that Re-spondent violated Section 8(b) (3) of the Act by failing to complywith the requirements of Section 8(d) (1), (3), and (4) i at a tunewhen a collective-bargaining agreement which it executed on Novem-iSection 8(d) provides in part "Thatwhere there as en effecta eoflectece-bargaeenng contractcovering employees in an industry affecting commerce, the duty to126 NLRB No 72 MEAT AND PROVISION DRIVERS, LOCAL 626, ETC.573ber 17, 1958, with the Employer, Washington Rendering Company,was still in effect.'As a defense to the charges herein, Respondentasserts that it was under no obligation to comply with these require-ments because its contract, which was executed during the pendencyof another union's representation petition, was unlawful under Boarddecisions' and therefore did not constitute a "collective-bargainingcontract" within the meaning of Section 8 (d). In agreement with theTrial Examiner, we find no merit in this defense.In the prior representation proceeding, Respondent intervened andurged its contract as a bar. In its decision in that case,4 the Boardheld that Respondent's contract, which was executed 11 days after thefiling of the petition, was untimely in regard to that petition and underthe Board's contract 'bar rules could not operate as a bar to an election.The Board did not, in the representation case, purport to pass on thevalidity or effect of Respondent's contract for other purposes.' Inthe ensuing election, Respondent requested that its name be placedon the ballot, was successful in the election, and was certified by theBoard as majority bargaining representative pursuant to Section 9 (a)of the Act.No objections to that election were filed, nor were anyunfair labor practice charges instituted.Now, having requested and received a Board certification, Respond-ent alleges for the first time that, in effect, it was unlawfully assisted,and therefore that its contract with the Employer was unlawful andnot a "collective-bargaining contract" for purposes of Section 8(d).We do not believe that the statutory duty to bargain imposed by thatsection can be so easily evaded.As the Board has held in other situ-ations, a party may not assert misconduct in which it participated asbargain collectively shall also mean that no party to such contract shall terminate ormodify such contract, unless the party desiring such termination or modification-(1) serves a written notice upon the other party to the contract of the proposedtermination or modification sixty days prior to the expiration date thereof, or inthe event such contract contains no expiration date, sixty days prior to the time itisproposed to make such termination or modification ;(3)notifies the Federal Mediation and Conciliation Service within thirty daysafter such notice of the existence of a dispute,and simultaneously therewith notifiesany State or Territorial agency established to mediate and conciliate disputes withinthe State or Territory where the dispute, occurred,provided no agreement has beenreached by that time ; and(4) continues in full force and effect, without resorting to strike or lockout, allthe terms and conditions of the existing contract for a period of sixty days aftersuch notice is given or until the expiration date of such contract,whichever occurslater. . .[Emphasis supplied.]s This contract was to continue until September 1, 1959, and thereafter from year to,year, absent 60 days'notice to terminate.8 See, e.g.,Shea Chemical Corporation,121 NLRB 1027.Respondent contends furtherthat its November 17, 1958, contract was unlawful as the fruit of a prior 8 (d) violation,relative to Respondent's earlier contract with the EmployerHowever,the Board hasnot held a contract which follows an 8(d)violation to be itself unlawfulSeeBronvardBuilders'Exchange,Inc.,122 NLRB 1008ACase No. 21-RC-5503(April 1959,unpublished).5 SeeBoston Machine Works Company,89 NLRB 59 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDa defense to actionsotherwise in violation of the Acts In the circum-stancesof this case, we hold that Respondent is estoppedfrom assert-ing that its November 17, 1958, contract was unlawful.As thiscontractwas ineffect on the date of Respondent's strike, we find thatRespondent's failureto comply with the requirements of Section8(d) (1), (3), and (4) constituted a violation of Section 8(b) (3)of the Act.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Meatand Provision Drivers, Local 626, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, its officers, representatives, agents, successors, andassigns,shall:1.Cease anddesist from :(a)Refusing to bargain collectively with Washington RenderingCompany by : (1) Failing to serve written notice to said company ofthe proposed termination or modification of any contract 60 daysprior to the expiration date thereof, or, absent any expiration date,60 days prior to the time it is proposed to make such termination ormodification; (2) failing to notify the Federal Mediation and Con-ciliation Service and any appropriate State agency, within 30 daysof the aforesaid notice, that a dispute exists, provided no agreementhas been reached by that time; and (3) failing to continue in fullforce and effect, without resort to a strike, all the terms and conditionsof an existingcontract for a period of 60 days after such notice isgiven or until the expiration date of such contract, whichever occurslater.(b)Engaging in, or causing or instructing the employees of Wash-ington Rendering Companyto engagein, a strike, for the purpose ofmodifying or terminating a collective-bargaining contract, withoutfirst having complied with the requirements of Section 8(d) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at its business offices copies of thenotice attached hereto marked "Appendix."'Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by an authorized representative ofRespondent Union, be posted by said Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutivee Cf.Underwood Machinery Company,74 NLRB 641, footnote 6, enfd. 179 F. 2d 118,121 (C.A. 1). See alsoFranks Bros.Company v.N.L R B.,321U.S 702, 704a In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MEAT AND PROVISION DRIVERS, LOCAL 626, ETC.575days thereafter,in conspicuous places,including all places wherenotices to members are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that the said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice attached hereto marked "Appendix," forposting at the offices of Washington Rendering Company, said com-pany willing, at all locations where notices to employees are custom-arily posted.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theyhave taken to comply herewith.APPENDIXNOTICE TO OUR MEMBERS,AND TO EMPLOYEES OFWASHINGTONRENDERINGCOMPANY-Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby give notice that :WE WILL NOT refuse to bargain collectively with WashingtonRendering Company by : (1) Failing to serve written notice tosaid Company of the proposed termination or modification ofany contract 60 days prior to the time it is proposed to make suchtermination or modification; (2) failing to notify the FederalMediation and Conciliation Service and any appropriate Stateagency, within 30 days of the aforesaid notice, that a disputeexists provided no agreement has been reached by that time; and(3) failing to continue in full force and effect, without resort toa strike, all the terms and conditions of an existing contract for aperiod of 60 days after such notice is given or until the expira-tion date of such contract, whichever occurs later.WE WILLNOT engage in, or cause or instruct the employees ofWashington Rendering Company to engage in, a strike,for thepurpose of modifying or terminating a collective-bargainingcontract,without first having complied with the requirements ofSection 8(d) of the Act.MEAT AND PROVISION DRIVERS,LOCAL 626,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the datehereof,and must notbe altered, defaced, or covered by any othermaterial. 576DECISIONS,OFNATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard at Los Angeles, California,on June 22 and 23, 1959,pursuant to a complaint of the General Counsel against Respondent,Meat andProvision Drivers, Local 626,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent.The issue litigated waswhether Respondent engaged in unfair labor practices within the meaning of Section8(b)(3) of theAct.At theclose of the hearing, the parties presented oral argu-ment and waived the right to file briefs.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMorris Gurewitz, doing business as Washington Rendering Company, is a soleproprietorship engaged in the business of rendering fats at Los Angeles, California.During the 12-month period prior to the issuance of this complaint, the Employershipped products valued in excess of $50,000 to Baker Rendering Company inCalifornia.During the same period, Baker Rendering Company directly shippedproducts valued in excess of $50,000 to points outside the State of California. I findthat the operations of the Employer affect commerce.II.THE LABORORGANIZATION INVOLVEDMeat and Provision Drivers, Local 626, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Independent, is a labor or-ganization admitting to membership the employees of the Company.III.THE UNFAIR LABOR PRACTICESA. The issueThe sole issue herein is whether Respondent unilaterally terminated a contractwith the Company and thereafter picketed the premises of the Company to obtaina new contract without complying with the requirements of Section 8(d)(1), (3),and (4) of the Act, thereby refusing to bargain in good faith with the Companywithin the meaning of Section 8 (b) (3) of the Act.The facts are basically not in dispute, the principal issue being whether, as Re-spondent contends in its answer, a collective-bargaining agreement "was not inforce or effect or legally binding" at the crucial time. Specifically, the questionraised isthe effect, if any, on said contract by a determination of the Board thatthis contract was not a bar to a petition filed by another labor organization seekingto represent these employees, Respondent Union thereafter winning the ensuingelection.B. Sequence of eventsThe Company has 25 or 26 employees of whom approximately 7 or 8 are truck-drivers.It has enjoyed contractual relations for its drivers with Respondent Unionsince 1944 or 1945.On June 13, 1955, the Company and Respondent Union signeda form contract which had been in existence in the area since 1951. It providedthat it would be in effect until March 1, 1956, and from year-to-year thereafter,unless terminated by written notice via registered mail not less than 60 days priorto March 1, 1956, or of subsequent years.Although Respondent offered evidence of a form letter dated June 18, 1956, sentto the Company and to various other employers in the industry, stating a desire tonegotiate a new contract, it is clear, and I find, in view of the termination languageof the 1955 contract, that this form letter did not serve to suspend its operation.Furthermore, payments were made thereunder in 1957 and 1958 to the Teamsters'general security fund for various health and welfare benefits provided in the con-tract and no claim was ever made that the contract was not in existence. Indeed,as late as July 1958, Respondent insisted that the 1955 contract was in effect becauseit garnished the bank account of the Company in an effort to reach delinquent healthand welfare fund payments.On November 17, 1958 a new contract was signed under the following circum-stances, according to the uncontroverted and credited testimony of Morris Gurewitz,the proprietor of the Company.He ascertained that a picket line had been placedat his plant, and noticed that his men and trucks were stationed outside the plant. MEAT AND PROVISION DRIVERS, LOCAL 626, ETC.577He approached Business Agent Mike Singer, of Respondent Union, and asked whatthe problem was.Singer replied, "We don't have a signed contract.We can't find it.. . . We haveto have a signed contract." Singer, Gurewitz, and another business agent of theUnion,Mike Grancich, proceeded to the office, and Gurewitz offered to sign acontract.Singer replied that it would be necessary to give the men a wage increase.Gurewitz's original offer of 10 cents per hour was rejected and an 18-cent per hourwage increase for each driver was agreed upon.They signed an agreement pro-viding that it would be effective as of October 1, 1956, until September 1, 1959, andfrom year-to-year thereafter, absent 60 days' notice prior to September 1, 1959, orin subsequent years.Attached thereto was an appendix listing the eight drivers ofthe Company by name and their newly increased wage rates.Respondent does not challenge the facts concerning the execution of this agree-ment, but basically contends that the contract was not legally binding because ofthe Board decision in a representation case involving a petition filed on November 6,1958, prior to the execution of the contract, with hearings held in January and Feb-ruary 1959, and the Board decision handed down on April 9, 1959.That representation proceeding involved the employees of the Company in CaseNo. 21-RC-5503 (unpublished) and was filed by United Packinghouse Workers ofAmerica, AFL-CIO.The Board noted in its Decision and Direction of ElectionthatRespondent Union and another labor organization had intervened at thehearing "on the basis of their contract with the Employer."The Board went on tofind that a question concerning representation existed,inter alia,noting "The Team-sters' union signed a contract with the Employer dated November 17, 1958.Asthe petition herein was filed ele ien days prior to the execution of this contract, itcan not act as a bar to this proceeding." Elections were duly directed among twogroups, group A, not material herein, and group B, consisting of "All drivers andsales drivers excluding all other employees."Named on the ballot in group B werethe petitioner and Respondent Union.The election was held on May 5, and of seveneligible voters, Respondent Union received all seven votes.On May 14, 1959, theBoard certified Respondent Union as the bargaining representative of the employeesin unit B, described above.On May 5 Business Representative Singer of Respondent Union wrote to theCompany as follows:You are aware that on May 5, 1959 this Local Union won a National LaborRelations Board election at your premises.At this time, as the exclusivebargaining representatives of your driver-employees, we request that negotia-tions be commenced as soon as possible for the purpose of consummating acollective bargaining agreement covering these employees.We request at this time that within five days from receipt of this letter youinform us as to the time and place that such negotiations can commence.Hoping to hear from you shortly, I remain-On May 22, Singer again wrote to the Company as follows:Recently you submitted a check for dues check-off for the month of May,1959.This will advise you that Local Union 626 is taking the position that thecollective bargaining agreement executed on November 17, 1958 is in all legaleffect expunged, since the holding of the election. In Case No. 21-RC-5503,as a result of the ordering of this election, the contract in existence at that timeis of no further legal effect or validity.Therefore, any action by the Companyin accordance with the terms and provisions of the defunct contract representssimply a carrying out of the terms of that agreement for an interim period untila new collective bargaining agreement is arrived at and executed.Unless we hear from you to the effect that you agree with this position, weintend to simply hold this check and not cash it.Needless to say, upon yourrequest we will be happy to return the check to you.Hoping to hear from you soon in this regard, I remain-In an incident, similar to that of November 17, 1958, Gurewitz arrived at hisplant on May 12 at 6 a.m.; discovered that the gates were closed; and encounteredSinger,Grancich, and a third business agent of Respondent Union, Charley Reka.He asked Singer what the problem was and Singer replied, "We have no contractand there is a strike on."Gurewitz in turn insisted that there was a contract in effect.Respondent retained Independent Industrial Relations Counsel Clarence Brown,who met with Singer 2 or 3 days later. Brown claimed on this occasion that there554461-60-vol. 126-38 578DECISIONSOF NATIONALLABOR RELATIONS BOARDwas acontractin forcebetween Respondent Union and the Company but Singerreplied tnatitwas "nulland void."The parties have stipulated that on May 12,1959, Respondent Union submitted a new contract proposal to the Company andthatRespondent Union is presently picketingin aneffort to have the Companyexecute it.This proposed agreement contains an effective date of May 5, 1959, witha duration through May 5, 1960, and from year to year thereafter.Health and welfare payments have been made through May 1959 by the Companyto the fund under the November 1958 contract. In addition, union dues have beenchecked off and remitted to Respondent up to April 1959.At least in the case ofthe health and welfare payments, this is manifestly a date subsequent to the Boardrepresentation decision.C. Conclusions(1) It is unnecessary to dwell in detail on the Board's contract-bar rule. Sufficeit to say that it is a rule pursuant to which the Board will not determine the repre-sentative of employees subject to a collective-bargaining agreement which meetscertain general requirements such as reasonable duration, coverage of employees inan appropriate unit, and contains substantive terms and conditions of employmentwhich are consistent with the policies of the Act.It is an administrative rule of the Board whereby the Board determines that thepolicies of the Act are best effectuated by giving employees a chance to select anew bargaining representative or, on the other hand, deciding that the stability oflabor relations dictates that the status quo shall be maintained.Applying this to the present caseit isclear that all the Board was saying in itsDecision and Direction of Election was that the contract was not entered intotimely enough by some days so as to forestall consideration of the representationpetition by the outside labor organization.The Boardin noway passed upon thevalidity or duration of the contract and I find that the conduct of the representationelection on May 5, 1959, in no way expunged the November 1958 contract Ifurther find that the Company has complied with the terms of the contract, so faras permitted to do so by Respondent Union.(2)Moreover, as the General Counsel contends, a consideration of thelanguageof the Act in Section 8(d) serves only to support the foregoing. Section 8(d) ofthe Act provides that a party desiring the termination or modification of a collective-bargaining contract covering employees in an industry affecting commerce musttake certain steps.These are as follows:(1) serves a written notice upon the other party to the contract of the pro-posed termination or modification sixty days prior to the expiration datethereof, or in the event such contract contains no expiration date, sixty daysprior to the time it is proposed to make such termination or modification;(3) notifies the Federal Mediation and Conciliation Service within thirtydays after such notice of the existence of a dispute, and simultaneously there-with notifies any State or Territorial agency established to mediate and con-ciliatedisputeswithin the State or Territory where the dispute occurred,provided no agreement has been reached by that time; and(4) continues in full force and effect, without resorting to strike or lockout,all the terms and conditions of theexistingcontract for a period of sixty daysaftersuch noticeis given or until the expiration date of such contract, whicheveroccurs later:It is undisputed herein that Respondent Union did not comply with the foregoingprovisions.(3) In reality, the net effect of theBoard decisionand the certification in therepresentation case was to add a certification to the existing status of RespondentUnion as the recognized bargainingagent.This is implicit from a consideration ofcertain other language found in Section 8(d) of the Act which provides as follows:"The duties imposed upon employers, employees,and labor organizationsby para-graphs (2), (3), and (4) shall become inapplicableuponan intervening certificationof the Board, under which the labororganizationor individual, which is a partyto the contract, has been supersededas or ceased tobe the representative of theemployees. . . ."This languagerecognizesthe fact thatan outsidelabor organization may super-sede the incumbent labor organization as the result of an election and that the dutiesimposed upon employers and unions by Section 8(d) may then become inapplicable.One logically deduces from this that there was nointentionto treat with or alter MEAT AND PROVISIONDRIVERS,LOCAL626, ETC.579the status resultingfrom a victory by theincumbentlabor organization, as was thecase here.(4) The General Counsel has directed attention to a Board decision which in mybelief supports his position herein. InShea Chemical Corp.,121NLRB 129, theBoard treated with the problem of an employer confronted by conflicting repre-sentationclaimsin a so-calledMid-West Pipingsituation i and held as follows:After full consideration of all the implications of theGibson [William D.Gibson Co., etc.,110 NLRB 6601 exception, we have decided to overrule thatcase.We now hold that upon presentation of a rival or conflicting claim whichraises a real question concerning representation, an employer may not go so faras to bargain collectively with the incumbent (or any other) union unless anduntil the question concerning representation has been settled by the Board.This is not to say that the employer must give an undue advantage to the rivalunion by refusing to permit the incumbent union to continue administering itscontractor processing grievances through its stewards . . . .[Emphasissupplied. ]It is significant that the Board then ordered the employer in that case to withdrawrecognition from the contracting union, the contract having been executed subsequentto the filing of the petition by the other labor organization,only until such time asthe contracting union had demonstrated its majority representative status pursuant toa Board conducted election.This amounts to a statement that the Board was merely directing an employerwho had entered into a contract in the face of a conflicting representation claimnot to give effect to the contract until the signatory labor organization achievedmajority status in an election.This is in no way a statement that the contract was anullity, not in force, or not logically binding thereafter.And in the present casethe contracting labor organization proceeded to win the election, precisely the con-tingency envisaged in theSheadecision.Finally, as set forth, the June 1956 letter from Respondent Union to the Company,contrary to the position of Respondent, could not have served to and did not serveto open up the contract.Ifind therefore as alleged by the General Counsel that Respondent unilaterallyterminated its contract with the Company on May 5 and engaged in a strike on andafterMay 12, 1959, to obtain a new contract. I further find that Respondent didnot comply with the requirements of Section 8(d)(1), (3), and (4) of the Actwhich were applicable in this situation in that it failed to continue in full force andeffect a contract with the Company, failed to serve a timely written notice on theCompany to terminate the contract, and also failed to give appropriate notice tothe Federal Mediation and Conciliation Service or the California State ConciliationService.Ifind that it has thereby refused to bargain in good faith within themeaning of Section 8(b) (3) of the Act.Broward County Carpenters' District Coun-cil,et al. (Broward Builders' Exchange, Inc.),122 NLRB 1008;Local No. 156,United Packinghouse Workers, et al. (Du Quoin Packing Company),117 NLRB 670;andRetail Clerks International Association Local No. 1179, et al. (California Asso-ciationof Employers for and in behalf of J. C. Penney Company),109 NLRB 754.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Union set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that Respondent Union has engaged in conduct violative of Section8(b)(3) of the Act, I shall recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW(1)Meat and Provision Drivers, Local 626, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, Independent, is a labororganization within the meaning of Section 2(5) of the Act.1Mid-West Piping cE Supply Go., Inc.,63 NLRB 1060. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Morris Gurewitz d/b/a Washington Rendering Company is an employerwithin the meaning of Section 2(2) of the Act.(3)All drivers and sales drivers at the Los Angeles,California,rendering plantof the Company,excluding all other employees,constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.(4)Meat and Provision Drivers, Local 626, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Independent,is,and atall times material herein has been, the exclusive representative of the employees inthe above appropriate unit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.(5) By refusing to bargain collectively with the Company,Meat and ProvisionDrivers, Local 626, International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, Independent,has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (3) of the Act.(6)The above unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]The Great Atlantic and Pacific Tea Company,National BakeryDivisionandBakers Local Union No.57,American Bakeryand Confectionery Workers International Union,AFL-CIO,Petitioner.Case No. 9-IBC-36993.February 10, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing in this case was held before Thomas M.Sheeran, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.Bakers Local Union No. 57, Bakery and Confectionery WorkersInternational Union of America, referred to herein as BCW Local57, and its International, referred to herein as BCW were permittedto intervene on the basis of the Local's contract interest.The Peti-tioner and the Intervenors are labor organizations claiming to repre-sent certain employees of the Employer.3.The Intervenors contend that a contract between BCW Local 57and the Employer, effective August 10, 1958,is a barto this proceedingfor the first 2 years of its term.The Petitioner maintains that thecontract is not a bar because of a schism in BCW Local 57, allegedlycaused by the basic intraunion conflict in BCW which resulted in itsexpulsion from AFL-CIO. The Intervenors, however, contend thatthe schism allegations should be rejected on the ground that the actionoccurred an unreasonably long time after the beginning of the basic126 NLRB No. 71.